

	

	

		II

		109th CONGRESS

		1st Session

		S. 291

		IN THE SENATE OF THE UNITED STATES

		

			February 3, 2005

			Mr. Ensign (for himself,

			 Mr. Chambliss, Mr. Cornyn, Mr.

			 Kyl, Mr. Santorum,

			 Mr. Allard, Mr.

			 Graham, Mr. Smith, and

			 Mr. Crapo) introduced the following bill;

			 which was read twice and referred to the Committee on Foreign

			 Relations

		

		A BILL

		To require the withholding of United States contributions

		  to the United Nations until the President certifies that the United Nations is

		  cooperating in the investigation of the United Nations Oil-for-Food

		  Program.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 United Nations Oil-for-Food

			 Accountability Act of 2005.

		

			2.

			Findings

			Congress makes the following

			 findings:

			

				(1)

				There have been allegations of substantial fraud and corruption

			 in the administration and management of the oil-for-food program.

			

				(2)

				The United Nations received 2.2 percent of the proceeds of the

			 sale of the oil exported from Iraq under the oil-for-food program,

			 approximately $1,400,000,000, to fund the programs administrative and

			 operational costs.

			

				(3)

				The Permanent Subcommittee on Investigations of the Committee on

			 Homeland Security and Governmental Affairs of the Senate estimates that during

			 the period from 1991 through 2002, the former Iraqi regime received

			 $21,300,000,000 in illegal revenues from the oil-for-food program, including

			 $13,600,000,000 received from oil smuggled out of Iraq, $4,400,000,000 received

			 from kickbacks on humanitarian goods, and $644,000,000 received from surcharges

			 on oil purchases and investment of illicit revenues.

			

				(4)

				Any illicit activity by United Nations officials, personnel,

			 agents, or contractors, including entities that have entered into contracts

			 under the oil-for-food program, is unacceptable and must be thoroughly

			 investigated.

			

				(5)

				Documents in the files of the former Iraqi Oil Ministry indicate

			 that Benon Sevan, the Executive Director of the oil-for-food program, and other

			 senior United Nations officials may be connected to a kickback scheme in which

			 some 270 prominent foreign officials, business people, and political entities

			 received the right to trade in Iraqi oil at below market prices.

			(6)On January 18,

			 2005, Samir A. Vincent, who was acting as an unregistered Iraqi agent, became

			 the first person convicted in the oil-for-food scandal.

			

				(7)

				On April 21, 2004, the United Nations Security Council adopted

			 Resolution 1538 that established a high-level inquiry into allegations

			 regarding the administration of the oil-for-food program. The inquiry is led by

			 Mr. Paul Volcker and the investigators carrying out the inquiry do not have

			 subpoena powers.

			

				(8)

				The ability and credibility of the United Nations Security

			 Council to act in matters of war and peace is threatened due to the alleged

			 influence of permanent member states’ politically connected individuals,

			 companies, and institutions who received Iraqi oil contracts.

			

				(9)

				The ability of the United Nations to convey legitimacy to the new

			 Government of Iraq and assist in postwar Iraq is hampered by the allegations of

			 United Nations corruption and mismanagement of the oil-for-food program.

			

			3.

			Oil-for-Food program defined

			In this Act, the term

			 oil-for-food program means the program to permit the sale of

			 petroleum products exported from Iraq and to use the revenue generated from

			 such sale for humanitarian assistance established and administered pursuant to

			 United Nations Security Council Resolution 986 (April 14, 1995) and subsequent

			 United Nations resolutions.

		

			4.

			Payment of certain contributions contingent upon United Nations

			 cooperation

			

				(a)

				Withholding of portion of assessed contributions

				Until the President submits the certification under subsection

			 (b), amounts shall be withheld from amounts appropriated for contributions to

			 international organizations as follows:

				

					(1)

					Fiscal year 2006 assessed contributions for United Nations

			 regular budget

					Of the funds appropriated for contributions to international

			 organizations in an Act making appropriations for fiscal year 2006, 10 percent

			 of the amount available for United States assessed contributions to the regular

			 budget of the United Nations for such fiscal year.

				

					(2)

					Fiscal year 2007 assessed contributions for United Nations

			 regular budget

					Of the funds appropriated for contributions to international

			 organizations in an Act making appropriations for fiscal year 2007, 20 percent

			 of the amount available for United States assessed contributions to the regular

			 budget of the United Nations for such fiscal year.

				

				(b)

				Certification

				The certification referred to in subsection (a) is a

			 certification made by the President to Congress that—

				

					(1)

					the United Nations has in effect procedures that provide the

			 Government Accountability Office access to all documents relating to the

			 oil-for-food program so that the Comptroller General of the United States may

			 perform nationally mandated reviews of United Nations operations;

				

					(2)

					the United Nations Secretary General has formally confirmed that

			 the United Nations will not assert the inviolability of United Nations papers

			 and internal records that concern the oil-for-food program or a sanction

			 imposed on Iraq related to the oil-for-food program;

				

					(3)

					the United Nations has authorized the release, upon request, to

			 the law enforcement authorities of any member state of the United Nations

			 authentic copies of any document, including any document in the custody of a

			 person that was engaged on a contract basis to provide goods or services to the

			 United Nations, that in the judgment of the requesting authority directly or

			 indirectly concerns the oil-for-food program or a sanction imposed on Iraq

			 related to the oil-for-food program;

				

					(4)

					the United Nations has waived any immunity enjoyed by any United

			 Nations official from the judicial process in the United States for any civil

			 or criminal acts or omissions under United States Federal or State law in

			 connection with the oil-for-food program; and

				

					(5)

					any United Nations official who received improper financial

			 benefits from the oil-for-food program has reimbursed the Government of Iraq

			 for the full amount, including interest on such amount, that such official

			 improperly received.

				

